DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-294, 296-298, 301-311, and 313 are canceled.
Claims 300 and 314-316 are withdrawn.
Claims 295, 299, 312, and 317-318 are under examination.

Priority
The instant claims are currently described and enabled and currently receive the U.S. effective filing date of 03/31/2016 based on the arguments presented by Applicant.

Objections Withdrawn
Specification
The objection to the title of the invention is withdrawn in view of Applicant’s amendments.  

The objection to the use of trademarks is withdrawn in view of Applicant’s amendments.   

Claim Objections
The objection to claim 307 is withdrawn in view of Applicant’s amendments. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 295, 299, 307, 312-313, and 317-318 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for containing new matter is withdrawn in view of Applicant’s amendments and arguments.   

The rejection of claims 295, 299, 307, 312-313, and 317-318 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for lack of enablement is withdrawn in view of Applicant’s amendments.

Claim Rejections - Improper Markush Grouping
The rejection of claims 295, 299, 312-313, and 317-318 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 295, 299, 312, and 317-318 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments: The Office also rejected claims 295, 299, 307, 312-313 and 317-318 under 35 U.S.C. § 112 as allegedly being indefinite because the recited term "peptide" is defined "at 0129 of the specification states it is typically made of peptide bonds. However, this allows for other bonds to be used. It is not clear which other bonds are to be incorporated into the claim scope to yield functional epitopes."
Without acquiescing to the Office's contention, Applicant has amended claim 295 to remove the recitation of "synthetic" from part (a) and to recite, in part, a "(1) a recombinant HLA-matched neoantigenic peptide, [or] (11) a polynucleotide encoding the recombinant neoantigenic peptide.
Recombinant peptides are made of peptide bonds. Applicant submits that the scope of amended claim 295 is clear.
Applicant believes the rejection is moot for at least the reasons above, and requests withdrawal of the rejections to claims 295, 299, 312 and 317-318 under 35 U.S.C. § 112.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The claims are still indefinite for recitation of peptide for the reasons of record.  There is no definition of recombinant in the instant specification and the term just means a bringing together of pieces or fragments.  This can still be synthetically done or done in part via cell expression of fragments with later chemical ligations.  Therefore, the claims as amended are still indefinite owed to this term and the rejection stands.
It is noted no arguments were presented over the issue of indefiniteness caused by polynucleotide and so the rejection stands for this reason also.

Claim Rejections - 35 USC § 102
Claim(s) 295, 299, 312, and 317-318 remain rejected under 35 U.S.C. 102a2 as being anticipated by Fritsch (US2018/0153975, with priority to 05/20/2015).
Applicant’s Arguments:  Claims 295, 299, 307, 312-313 and 317-318 are rejected under 35 U.S.C. § 102a(2) as allegedly anticipated by Fritsch et al., (US2018/0153975 ("the ’975 publication")). Applicant respectfully traverses.
As stated in section IV above, the instant claims are fully supported by US Provisional Appl. No.: 62/316,530 and thus the U.S. effective filing date of the claims under examination is at least the filing date of the US Provisional Appl. No.: 62/316,530, which is 3/31/16. The 975 publication claims priority to PCT/US2016/033452, which was filed 5/20/16, which is after the U.S. effective filing date of the claims under examination. Therefore, the 975 publication does not qualify as prior art to the instant claims under 35 U.S.C. § 102a(2).
Furthermore, the ’975 publication does not teach or suggest a method of treating cancer in a human subject with cancer by administering a tumor-specific GATA3 neoepitope, wherein the human subject expresses an MHC encoded by an HLA B08:01 allele and the tumor-specific neoepitope is MFATLQRSSL (SEQ ID NO: 567), as recited in amended claim 295.
According to the Office (Office Action at page 3), the °975 publication discloses that a subject HLA allele needed for the claimed peptide MFATLQRSSL (SEQ ID NO: 567) "is clearly B08:01 since their Table 9 teaches a truncated version thereof is bound by this allele (Pg. 88, Table 9) entry FATLQRSSL. One of ordinary skill in this art can envision instant SEQ ID NO. 567 being processed into this shorter peptide and it being presented in subjects with this allele." Even if the 975 publication qualified as prior art to the instant claims, which it does not, FATLQRSSL is not the same as MFATLQRSSL. Moreover, the Office provides no reasoning to support the allegation that "one of ordinary skill in this art can envision instant SEQ ID NO. 567 being processed into this shorter peptide and it being presented in subjects with this allele."
At least based on the above, claim 295 is novel over ’975 publication. Therefore claims dependent on claim 295, including claims 299, 312, and 317-318 are novel over the cited art. Applicant requests withdrawal of the rejection and passing the claims to allowance.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Fritsch remains prior art since it claims priority to provisional applications that were filed before the U.S. effective filing date of the instant claims.
Applicant argues that Fritsch does not teach the claim as amended.  Claim 295 has been amended to treat a human subject.  The HLA of the subject discussed previously makes clear the subject treated with the pharmaceutical composition of Fritsch is human as HLA is a human protein.  For the reasons of record and here, claim 295 is still clearly anticipated by Fritsch.  
One of ordinary skill in this art envisions instant SEQ ID NO. 567 being processed into the shorter peptide for B08:01 HLA because such cleavage is how T cell epitopes are made from larger proteins and the shorter peptide is bound by this HLA. Such epitopes are the topic of Fritsch and so one of ordinary skill reading Fritsch understands the above. Thus, Applicant’s concern over this issue is unfounded.
Taken all together, this rejection must clearly stand.

Double Patenting
Claims 295, 299, 312, and 317-318 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10835585 in view of Fritsch (See above). 
Applicant’s Arguments:  The claims are rejected under nonstatutory obviousness-type double patenting over claims 1- 35 of US10835585 in view of Fritsch above.
As stated in section IV above, the instant claims are fully supported by US Provisional Appl. No.: 62/316,530 and thus the U.S. effective filing date of the claims under examination is at least the filing date of the US Provisional Appl. No.: 62/316,530, which is 3/31/16. The 975 publication claims priority to PCT/US2016/033452, which was filed 5/20/16, which is after the U.S. effective filing date of the claims under examination. Therefore, the 975 publication does not qualify as prior art to the instant claims under 35 U.S.C. § 103.
Furthermore, even if the ’975 publication qualified as prior art to the instant claims, which it does not, none of claims 1-35 of US10835585 recite a tumor-specific neoepitope that is MFATLQRSSL (SEQ ID NO: 567), nor "wherein the human subject expresses an MHC encoded by an HLA B08:01 allele", as recited in amended claim 295. As stated above in section VIII, even if the ’975 publication qualified as prior art to the instant claims, which it does not, the ’975 publication does not teach or suggest a method of treating cancer in a human subject with cancer by administering a tumor-specific GATA3 neoepitope, wherein the human subject expresses an MHC encoded by an HLA B08:01 allele and the tumor-specific neoepitope is MFATLQRSSL (SEQ ID NO: 567), as recited in amended claim 295.
Examiner’s Responses to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant presents the same arguments here as over the 103.  For the reasons above in the 103 section, Applicant’s arguments are not found persuasive, all said reasons and explanations being incorporated here.
Fritsch provides what the patented claims do not and combined they render all claims above obvious.  Applicant merely alleges that the claims are not obvious over the combination but fails to support the allegation. Thus, this rejection must stand.  

Claims 295, 299, 312, and 317-318 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94-123 of copending Application No. 16/859252 in view of Fritsch (see above). 
Applicant presents no arguments over this rejection and so it stands for the reasons of record.  All explanations in the 103 section above as to why Fritsch teaches the claim limitations as amended are incorporated here.  Thus, Fritsch clearly still provides what the copending claims lack and together they render the claims above obvious.  This rejection stands.
This is a provisional nonstatutory double patenting rejection.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 295, 299, 312, and 317-318 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 295, on which the other claims above depend, recites no conjunction for i, ii, and iii as a list.  This gives the claims multiple interpretations such that only one of the agents need be given or all must be given at once.  The presence of multiple interpretations renders the claims indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 299 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim attempts to narrow claim 295 to peptides with specific affinities.  However, claim 295 only has one peptide now and its affinity for MHC is inherent to it.  Thus, claim 299 does not further limit the claim on which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicate claims are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642